Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 25, 1999 (People v Hutzenlaub, 265 AD2d 574), affirming two judgments of the County Court, Suffolk County, both rendered June 10, 1997.
*565Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., S. Miller, O’Brien and Schmidt, JJ., concur.